DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-9 are allowed.
The following is an examiner’s statement of reasons for allowance:
Independent claim 1 is allowable because
Claim 1. Chizeck et al. (US patent publication: 20180232052) teaches,   (original) A Visual Background Subtraction (ViBe) based three-dimensional sonar point cloud image segmentation method, characterized by comprising the following steps of:
(1) acquiring sonar data, and converting three-dimensional sonar depth image data corresponding to each frame of the sonar data to point cloud data under an orthogonal coordinate system; (Chizeck, “[0189] After determining that the point cloud is not sufficient to model the remote environment, the computing device(s) aboard robot 1810 and/or providing virtual environment 1804 can turn on additional sensor(s) aboard robot 1810, such as the SONAR device, to obtain additional depth data, which can then be used to generate points that can merged into the point cloud. “)

Redden et al. ( US patent Publication: 20180286117 ) teaches,  (2) sampling the point cloud data, and down-sampling the point cloud data to a plurality of adjacent voxels (“[0032] The method can additionally include downsampling the point cloud, such that a reduced number of points and/or skeleton segments can be considered at later stages of the method. The point cloud can be downsampled before the skeleton segments are generated, after the skeleton segments are generated, or be downsampled at any other suitable time. In a first variation, point cloud can be downsampled by generating voxels from the point cloud, as discussed above (example shown in FIG. 4)” ) but doesn’t teach so with side length being R by taking a variable resolution R as a function;
Yan et al  ( US patent Publication: 20080171932) teaches, (3) carrying out image segmentation on the down-sampled point cloud data by a ViBe algorithm; (“[0040] FIG. 6 illustrates exemplary results of lymph node detection using the method of FIG. 2. As illustrated in FIG. 6, image 610 shows a vessel tree 612, which was extracted from an MRA image, applied to a T1-vibe image. A search area 614 in the T1-vibe image is determined by dilating the extracted vessel tree 612 with a pre-determined radius. For all subsequent method steps, such as segmentation and feature analysis, only voxels within the search area 614 are considered. Image 620 shows the T1-vibe image after mean-shift clustering. As shown in image 620, the mean-shift clustering results in a more homogenous image. Image 630 shows a lymph node 632 detected in the T1-vibe image after region merging and feature analysis. Image 640 shows a manually labeled lymph node 642 in the T1-vibe image. “)
However the combination of the best available prior arts fails to expressly teach, 4) carrying out accumulative scoring on each voxel according to an image segmentation result; sorting foreground data and background data according to accumulative score; and (5) clustering the foreground data, and then carrying out expansion operation on the foreground data by taking an original point in the voxel as a center to obtain final foreground point cloud data.

Dependent claims 2-9 are also allowable by virtue of dependency.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tapas Mazumder whose telephone number is (571)270-7466. The examiner can normally be reached M-F 8:00 AM-5:00 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAPAS MAZUMDER/Primary Examiner, Art Unit 2616